DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments (see REMARKS filed on 20 April 2022), with respect to the rejection of claims 1-2, 4-5 and 7-10 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. In addition, claims 3, 6 and 11-15 have been canceled.
	In view of canceling claims 11 and 15, objections raised in a previous Office Action are moot.
Therefore, the amendment filed 20 April 2022 has been entered and made of record.
Allowable Subject Matter
Claims 1-2, 4-5 and 7-10 are allowed.
The present invention relates to an electronic device comprising a method for calculating a degree of degradation based on properties of displayed images. 
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Pitis et al (US 2017/0153606 A1) discloses an electronic device (Pitis: figs. 1, 3 and 4, ‘smartwatch’ 14) comprising: at least one sensor (Pitis: [0027]); a communication circuit (Pitis: fig. 1, ‘smart-phone’ 10 → ‘local network’ 12 → ‘smartwatch’ 14 (communication circuit implied); [0021]); a display (Pitis: fig. 3, ‘display’ 42); and at least one processor operationally connected to the display (Pitis: fig. 3, ‘CPU’ 32 coupled with ‘display’ 42), wherein the at least one processor is configured to: display, on the display, a watch screen including a fixed element displayed at a specified location of the display, a repeating element displayed based at least on a pre-defined rule, a changing element associated with information obtained through the at least one sensor or received through the communication circuit (Pitis: fig. 2, illustrating ‘clock’ face 22 with fixed elements at 0 hour, 3 hour, 6 hour and 9 hour positions; [0023], [0033], clock hand repeatedly updated, [0034], notification events received through local network or a sensor, such as an accelerometer) and the changing element changed from the second value to a third value (Pitis: fig. 6, illustrating regions where updates may appear; [0034]), while
Tada (JP2006195310 A) discloses generate first data based on at least one of a pre-defined rule or a shape of an element (Tada: [0004], [0011]); generate second data based on at least one of a fixed element or a dynamic or changing element in response to the changing element changed from a first value to a second value (Tada: [0003], [0004], [0011], [0023-0024]); and generate first deterioration information based on the first data, the second data, and a time during which the dynamic element retains the first value (Tada: [0011, 0013], and [0024], disclosing correction amount is determined over a 1 frame period (note, Tada’s dynamic element retains its value over a 1 frame period)); generate third data based on the fixed element and the changing element in response to the changing element changed from the second value to a third value (Tada: [0023-0024]); and generate third deterioration information by accumulating second deterioration information generated based on the first data, the third data, and a time, during which the changing element retains the second value, in the first deterioration information (Tada: [0011, 0013], and [0024], disclosing correction amount is determined over a 1 frame period (note, Tada’s dynamic element retains its value over a 1 frame period).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “generate the third deterioration information by increasing a reflection ratio of the second deterioration information depending on a time during which the second value is retained as compared with a time during which the first value is retained as the time during which the changing element retains the second value increases”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F VALDEZ/Examiner, Art Unit 2611